Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 1 of 7 PageID #: 1897

                                                                                   FILED
                                                                            = U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF TEXAS

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS                          OCT       2018
                                    BE UMONT DIVISION

Ralph Lynn Ferguson, Jr,                         §                         BY
Plaintiff                                        §                         DEPUTY.
                                                 §
 .                                               §           CIVIL ACTION NO. I:16cv272
                                                 §
ERIC MARCINE DUNN, et al                         §
Defendants.                                      §                                   Jury Requested

 PLAINTIFF'S SUR-REPLY TO DEFENDANT TIMOTHY WAYNE CORKER 'S REPLY TO
PLAINTIFF S RESPONSE (Doc. 1851 TO DEFENDANT S MOTION TO SEVER ALL CLAIMS
      AGAINST DEFENDANT TIMOTHY WAYNE CORKERN (Doc. 1831 Document 196

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW Plaintiff, Ralph Lynn Ferguson, Jr., (hereafter "Plaintiff or Ferguson ) in the

above described and numbered cause, and files this Plaintiffs Sur-Reply to Defendant Timothy Wayne

Corkern's Reply to Plaintiff's Response (Doc. 185) to Defendant's Motion to Sever All Claims Against

Defendant Timothy Wayne Corkem (Doc. 183) Document 196 and in support thereof show this Court

the following.

                                  I. PLAINTIFF'S SUM-REPLY

1. Defendant is misrepresenting case law to mislead this Court.

2. In par graph 1. “Defendant is seeking a severance iilto a se arat roceeding as llowed under

said rule., [FRCP 21] so that the judgment in its favor may become final and appealable. Indeed

defendant Corkem request a severance to obtain that which defendant Corkem will obtain without a

everance. Defendant Corkern's te ms for severance do not proceed' “on such term as re just .

3. In paragraph 4. Defendant wants this severance “in an attempt to pot ntially minimize costs

and atto ey's fees. (emphasis added) however, defendant Corkem does not elaborate just how a

severance of the claims against defendant Corkem will actually “minimize costs and atto ey's fees”
Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 2 of 7 PageID #: 1898




yet, defendant Corkern wants to make an attempt to potentially save on cost and fees.

4. In p ragraph 5. Defendant Corkern acknowledges the necessity of "the convenience of the

parties, avoidance of prejudice to either party and promotion of the expeditious resolution of the

litigation," listing 4 related factor. and then ignores these factors because they do not support a

severance for defend nt Corkern.

5. In paragraph 5 defendant Corkern implies that Official Comm. Of Unsecured Creditors v.

Shapiro, 190 RR.D. 352,355 (E.D. Penn. 2000) supports severance based solely on a 12(b)(6)

dismiss l.

6. In paragraph 5. Quoting Shapiro Id. and the distinctiveness of the dismissal issues on appeal

tip the balance toward finality as to the dismissed claims." (emphasis dded) The lack of

distinctiveness in the claims of the present case are addressed further in the succeeding paragraphs.

7. In paragraph 6 defendant wants to mislead this court into accepting that Plaintiff doing one or

more appeals while Plaintiff also works toward trial on Plaintiff's remaining claims is “judicial

economy and “simplifies this case . Plaintiff is unsure if defendant Corkern has that much confidence

in Plaintiff's abilities or perhaps defendant Corkern is using his experience to make procedural

maneuvers to take advantage of Plaintiff at the cost of judicial economy and simplification of this case.

8. In paragraph 6. “Stated another way, this approach is convenient for most all of the parties

involved, avoids any kind of prejudice to most all of the arties involved and importantly, promotes the

expeditious resolution of the litigation as to all of the parties involved. (emphasis added) Sever nce

will not “promote expeditious resolution of the litigation but will create more appeals for the courts of

appeal which will then ddress the very same issues raised from the very same instances.

9. In paragraph 6 defendant Corkern seems to be concerned about being “forever held hostage to

this litigation. This is an odd thing for defendant Corkern to say particularly coming from someone


                                                    2
Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 3 of 7 PageID #: 1899




who volunteered for a profession that commits acts which force the general population into the legal

arena over accus tions based on malum prohibitum crimes. Perhaps defendant Corkem could seek

help with this apparent phobia.

10. Defendant Corkern's terms for severance are not just for Plaintiff nor would a denial of

s ver nce be unjust to defendant Cor ern.

11. Plaintiff's claim against defendant Corkern for Fourth Amendment excessive force is the same

claim ag inst defendants Charles Willis, Josh Beckman, and Brandon Thurman. Same initiating cause

and same claim, requiring the same appeal and thus no grounds for a just severance.

12. Plaintiff's claim against defendant Corkern for Fourth Amendment unlawful arrest is the same

claim against defendants Eric Marcine Dunn, Steve Holloway, Charles Willis, Josh Beckman, Brandon

Thurman and Gwen Kelley. Same initiating cause and same claim, requiring the same appeal and thus

no grounds for a just severance.

13. Plaintiff's claim against defendant Corkem for a state claim of assault and battery is based on

the same initiatin cause as the other claims a ainst defendant Corkern, requirin the same appeal and

thus no grounds for a just severance.

                                            II. CONCLUSION

       Defendant Corkern's motion to sever is groundless because the claims to be severed are not

distinctive, denial of severance will not be unjust to defendant Corkem, severance will not simplify

litigation, will prejudice Plaintiff and will needlessly further strain the resources of the courts of a peal.




                                                       Respectfully submitted)


                                                       By:
                                                       Ralph Lynn Ferguson, Jr. Pro se


                                                      3
Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 4 of 7 PageID #: 1900




                                      1192 Highway 27
                                      DeRidder, Louisiana 70634
                                      raiph email@hushmail.cona
                                      Phone: 337.462.2615
                                      Fax: 337.462.0541




                                        4
Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 5 of 7 PageID #: 1901




                                    CERTIFICATE OF SERVICE

      I certify that on October 25, 2018, a copy of Plaintiff's Sur-Reply to Defendant Timothy Wayne
Corkem s Reply to Plaintiff's Response (Doc. 185) to Defendant's Motion to Sever All Claims Against
Defendant Timothy Wayne Corkem (Doc. 183) Docu ent 196 was served on the follo ing via USPS.

Seth Byron Dennis
Attorney General's Office
PO Box 12548
Capitol Station
Austin, TX 78711

Frank D. Calvert
2615 Calder Avenue, Suite 1070
Beaumont, Texas 77702

F Blair Clarke
2615 Calder Avenue, Suite 1070
Beaumont, Texas 77702




                                                                    Ralph Lynn Ferguson, Jr.
Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 6 of 7 PageID #: 1902


Ralph Lynn Ferguson, Jr.
1192 Highway 27
DeRidder, Louisiana 70634
ral hsemail@hushmail.com
phone 337.462.2615
fax 337.462.0541

October 25, 2018

Clerk of Court David A. O'Toole
United States District Court
300 Willo St. Suite 104
Beaumont, Texas 77701-2217

RE: Ferguson v. Dunn Cause l:16cv272

Dear Mr. O'Toole,

Enclosed are the original and one copy of Plaintiff's Sur-Reply to Defendant Timothy Wayne Corkem's
Reply to Plaintiff's Response (Doc. 185) to Defendant's Motion to Sever All Claims Against Defendant
Timothy Wayne Corkem (Doc. 183) Document 196.

Please file the original among the papers in the above referenced cause and file stamp the copy for
returning to me in the self addressed stamped envelo e provided for that purpose.

If you have any questions I may be contacted at the above address.

Thank you in advance for your assistance in this matter.

Sincerely,




Ralph Lynn Ferguson, Jr.
Case 1:16-cv-00272-MAC-ZJH Document 197 Filed 10/29/18 Page 7 of 7 PageID #: 1903

                                                                           cc dLr

                                                                             100S
                                                        MLY TO SEAL                     77701




                                                   Ralph Ljrai Ferguson

         MAIL                                      1192 Hwy 27
                                                   DeRidder, Louisiana 70634

  jli - - DATE OF DELIVERY SPECIFIED*

  /J?. USPS TRACKING™ INCLUDED*

  $ INSURANCE INCLUDED*
                                                                            Clerk of Court David A. OToole
 £3 PICKUP AVAILABLE                                                        United States District Court
       * Domestic only                                                      300 Willow St. Suite 104
                                                                            Beaumont, Texas 77701-2217




 WHEN USED INTERNATIONALLY,
   A CUSTOMS DECLARATION
   LABE MAY BE REQUIRED.                          L              EXPECTED DELIVERY DAY: 10/29/2018
                                                            USPS SIGNATURE TRACKING NUMBER



                                                                                                                                                                                        vlnaHr»fotlwThisnark Iotfesal.EP14F©USostaleric:Ju2013Alrihtsevd.




                                                                                                             ThispackgnIteropfhU.SPostalervic®ndspoelyfrusinedgPortyMail®shpmen.uaybe

                                EP14F July 2013   VISIT US AT USPS.COM® jjj=gr UNITED STATES
   P S0000 10000.1              OD: 12.5 x 9.5    ORDER FREE SUPPLIES ONLINE POSTAL SERVICE*
